Case 3:18-cv-04881-JSC Document 259-6 Filed 03/11/21 Page 1 of 17




                  EXHIBIT E
              Case 3:18-cv-04881-JSC Document 259-6 Filed 03/11/21 Page 2 of 17


                                            Reproduction and Exemplification of Trial Exhibits

Invoice Date Invoice No.      Vendor           Date of Proceeding     Description                                    Total Amount Claimed
     10/09/20   FD25977-01-01 First Legal       10/19/20 - 10/28/20   Expert Trial Exhibits                                        $368.99
     10/12/20         1218142 Warp 9            10/19/20 - 10/28/20   Trial Exhibits                                               $228.58
     10/12/20         1218141 Warp 9            10/19/20 - 10/28/20   Trial Exhibits                                             $2,026.21
     10/26/20         1218185 Warp 9                       10/21/20   Stephen Brooks Cross Examination Exhibits                     $22.61
     10/26/20         1218193 Warp 9            10/19/20 - 10/28/20   Trial Declarations and Exhibits                               $40.37
     10/26/20         1218180 Warp 9            10/19/20 - 10/28/20   Trial Declarations and Exhibits                               $75.79
     10/26/20         1218182 Warp 9            10/20/20 - 10/21/20   Malcolm Fairbairn Cross Examination Exhibits                 $294.10
     10/26/20         1218183 Warp 9                       10/21/20   Emily Fairbairn Cross Examination Exhibits                   $480.97
     11/03/20         1218244 Warp 9                       10/28/20   Brian Galle Cross Examination Exhibits                        $82.57
     11/03/20         1218273 Warp 9            10/19/20 - 10/20/20   Justin Kunz Cross Examination Exhibits                       $167.21
     11/10/20         1218276 Warp 9                       10/27/20   Cristian Zarcu Direct Examination Exhibits                    $36.57
     11/10/20         1218275 Warp 9                       10/26/20   Lawrence Harris Cross Examination Exhibits                   $372.51
     11/10/20         1218274 Warp 9                       10/21/20   Kyle Casserino Cross Examination Exhibits                    $111.84
     11/24/20         1218311 Warp 9            10/19/20 - 10/28/20   Admitted Trial Exhibits                                      $335.39
     11/24/20         1218330 Warp 9            10/19/20 - 10/28/20   Trial Exhibits                                               $138.43


                                                                      Total Trial Exhibits Costs Claimed                        $3,168.63
Case 3:18-cv-04881-JSC Document 259-6 Filed 03/11/21 Page 3 of 17
                        Case 3:18-cv-04881-JSC Document 259-6 Filed 03/11/21 Page 4 of 17
 WARP 9
 480 Clementina Street, #A             Invoice 1218142
 CA
 (415) 512-8900
 billing@warp9micro.com




BILL TO
Stanley Maderich
WilmerHale                                                           DATE             PLEASE PAY            DUE DATE
950 Page Mill Road                                                 10/12/2020           $228.58             11/11/2020
Palo Alto, CA 94304



CLIENT MATTER
0108500-00140


DESCRIPTION                                                                     QTY                RATE           AMOUNT

CUSTOM EXHIBIT STAMP                                                             56                 2.75            154.00

CONVERSION - NATIVE TO SEARCHABLE PDF                                           276                 0.08             22.08

ELECTRONIC IMAGE ENDORSING                                                      276                 0.02                 5.52

TECHNICAL TIME - GENERAL: 1.0 HR (MANUALLY ADJUSTING EXHIBIT MARKERS              1               150.00            150.00
AND EXPORTING TWO DELIVERABLES)
JOB ID# 1529122-01

TAB - CUSTOM LABELED                                                            144                 0.80           115.20T

JOB ID# 1529122-03

REQUESTED BY STANLEY MADERICH 20201007

JOINT TRIAL EXHIBITS 1-1099 (STAMPING AND TABS)



PROJECT SPLIT WITH STRIS AND MAHER                                                1               -165.80           -165.80

PROJECT SPLIT WITH STRIS AND MAHER                                                1                -57.60           -57.60T

Thank you for your business.                                      SUBTOTAL                                          223.40
Tax ID Number: 94‐3342914
                                                                  TAX (9%)                                               5.18

MAKE THE CHECK PAYABLE TO:                                        TOTAL                                             228.58
W 9 MICROSOLUTIONS, INC


                                                                  TOTAL DUE                                  $228.58
                                                                                                             THANK YOU.
                        Case 3:18-cv-04881-JSC Document 259-6 Filed 03/11/21 Page 5 of 17
 WARP 9
 480 Clementina Street, #A           Invoice 1218141
 CA
 (415) 512-8900
 billing@warp9micro.com




BILL TO
Stanley Maderich
WilmerHale                                                          DATE               PLEASE PAY             DUE DATE
950 Page Mill Road                                                10/12/2020             $2,026.21            11/11/2020
Palo Alto, CA 94304



CLIENT MATTER
0108500-00140


DESCRIPTION                                                                    QTY                   RATE           AMOUNT

CUSTOM EXHIBIT STAMP                                                            386                    2.75          1,061.50

CONVERSION - NATIVE TO SEARCHABLE PDF                                          3,072                   0.08           245.76

ELECTRONIC IMAGE ENDORSING                                                     3,072                   0.02            61.44

TECHNICAL TIME - GENERAL: 1.50 HRS (CREATING AND MANUAL ADJUSTMENT OF           1.50                 150.00           225.00
STICKERS TO COVERED TEXT, EXPORTING TWO SEPARATE DELIVERABLES)
JOB ID# 1529121-01

TAB - CUSTOM LABELED                                                            496                    0.80          396.80T

JOB ID# 1529121-02

REQUESTED BY STANLEY MADERICH 20201007

DEFENDANTS TRIAL EXHIBITS (STAMPING AND TABS)

Thank you for your business.                                     SUBTOTAL                                            1,990.50
Tax ID Number: 94‐3342914
                                                                 TAX (9%)                                              35.71

MAKE THE CHECK PAYABLE TO:                                       TOTAL                                               2,026.21
W 9 MICROSOLUTIONS, INC


                                                                 TOTAL DUE                                    $2,026.21
                                                                                                               THANK YOU.
                        Case 3:18-cv-04881-JSC Document 259-6 Filed 03/11/21 Page 6 of 17
 WARP 9
 480 Clementina Street, #A              Invoice 1218185
 CA
 (415) 512-8900
 billing@warp9micro.com




BILL TO
Stanley Maderich
WilmerHale                                                          DATE              PLEASE PAY           DUE DATE
950 Page Mill Road                                                10/26/2020             $22.61            11/25/2020
Palo Alto, CA 94304



CLIENT MATTER
0108500-00140


DESCRIPTION                                                                    QTY                 RATE          AMOUNT

BLOWBACK WITH ASSEMBLY - B&W (8.5X11)                                            1                  0.10            0.10T

SERVICES - CLERICAL SUPPORT: DROP OFF TO FEDEX (CLIENT PROVIDED THE            0.50                45.00            22.50
FEDEX LABEL) DELIVER TO HEIDI HAUSE (CERRITOS CA)
JOB ID# 1529179-01

REQUESTED BY STANLEY MADERICH 20201019

PRINTING OF STEPHEN BROOKS MATERIALS

Thank you for your business.                                     SUBTOTAL                                           22.60
Tax ID Number: 94‐3342914
                                                                 TAX (9%)                                               0.01

MAKE THE CHECK PAYABLE TO:                                       TOTAL                                              22.61
W 9 MICROSOLUTIONS, INC


                                                                 TOTAL DUE                                    $22.61
                                                                                                            THANK YOU.
                        Case 3:18-cv-04881-JSC Document 259-6 Filed 03/11/21 Page 7 of 17
 WARP 9
 480 Clementina Street, #A              Invoice 1218193
 CA
 (415) 512-8900
 billing@warp9micro.com




BILL TO
Stanley Maderich
WilmerHale                                                        DATE             PLEASE PAY           DUE DATE
950 Page Mill Road                                              10/26/2020            $40.37            11/25/2020
Palo Alto, CA 94304



CLIENT MATTER
0108500-00140


DESCRIPTION                                                                  QTY                RATE          AMOUNT

BINDER - 1/2"                                                                  1                 9.00            9.00T

BLOWBACK WITH ASSEMBLY - B&W (8.5X11)                                         41                 0.10            4.10T

TAB - CUSTOM LABELED                                                           1                 1.00            1.00T

SERVICES - DELIVERY CHARGE/TRIP: DELIVERY TO MAGISTRATE JUDGE                  1                25.00            25.00
JACQUELINE SCOTT CORLEY (SAN FRANCISCO CA)
JOB ID# 1529189-01

REQUESTED BY STANLEY MADERICH 20201021

20201021_TRIAL DECLARATIONS AND EXHIBITS TO JUDGE CORLEY

Thank you for your business.                                    SUBTOTAL                                         39.10
Tax ID Number: 94‐3342914
                                                                TAX (9%)                                             1.27

MAKE THE CHECK PAYABLE TO:                                      TOTAL                                            40.37
W 9 MICROSOLUTIONS, INC


                                                                TOTAL DUE                                  $40.37
                                                                                                         THANK YOU.
                        Case 3:18-cv-04881-JSC Document 259-6 Filed 03/11/21 Page 8 of 17
 WARP 9
 480 Clementina Street, #A              Invoice 1218180
 CA
 (415) 512-8900
 billing@warp9micro.com




BILL TO
Stanley Maderich
WilmerHale                                                        DATE             PLEASE PAY           DUE DATE
950 Page Mill Road                                              10/26/2020            $75.79            11/25/2020
Palo Alto, CA 94304



CLIENT MATTER
0108500-00140


DESCRIPTION                                                                  QTY                RATE          AMOUNT

BINDER - 1"                                                                    2                 9.00           18.00T

BLOWBACK WITH ASSEMBLY - B&W (8.5X11)                                        116                 0.10           11.60T

TAB - CUSTOM LABELED                                                          17                 1.00           17.00T

SERVICES - DELIVERY CHARGE/TRIP: DELIVERY TO MAGISTRATE JUDGE                  1                25.00            25.00
JACQUELINE SCOTT CORLEY (SAN FRANCISCO CA)
JOB ID# 1529171-01

REQUESTED BY STANLEY MADERICH 20201018

20201018TRIAL DECLARATIONS AND EXHIBITS TO JUDGE CORLEY

Thank you for your business.                                    SUBTOTAL                                         71.60
Tax ID Number: 94‐3342914
                                                                TAX (9%)                                             4.19

MAKE THE CHECK PAYABLE TO:                                      TOTAL                                            75.79
W 9 MICROSOLUTIONS, INC


                                                                TOTAL DUE                                  $75.79
                                                                                                         THANK YOU.
                        Case 3:18-cv-04881-JSC Document 259-6 Filed 03/11/21 Page 9 of 17
 WARP 9
 480 Clementina Street, #A              Invoice 1218182
 CA
 (415) 512-8900
 billing@warp9micro.com




BILL TO
Stanley Maderich
WilmerHale                                                         DATE             PLEASE PAY           DUE DATE
950 Page Mill Road                                               10/26/2020           $294.10            11/25/2020
Palo Alto, CA 94304



CLIENT MATTER
0108500-00140


DESCRIPTION                                                                   QTY                RATE          AMOUNT

BINDER - 2"                                                                     1                11.00           11.00T

BLOWBACK WITH ASSEMBLY - B&W (8.5X11)                                         527                 0.10           52.70T

BLOWBACK WITH ASSEMBLY - COLOR (8.5X11)                                        12                 0.65            7.80T

TAB - CUSTOM LABELED                                                           24                 1.00           24.00T

SERVICES - DELIVERY CHARGE/TRIP: DELIVERY TO MALCOLM FAIRBAIRN                  2                95.00           190.00
(ORINDA CA)
NOTE: HAD TO BRING BACK THE JOB AND REDELIVER.
JOB ID# 1529174-01

REQUESTED BY STANLEY MADERICH 20201019

PRINTING OF M. FAIRBAIRN CROSS EXHIBITS

Thank you for your business.                                     SUBTOTAL                                        285.50
Tax ID Number: 94‐3342914
                                                                 TAX (9%)                                             8.60

MAKE THE CHECK PAYABLE TO:                                       TOTAL                                           294.10
W 9 MICROSOLUTIONS, INC


                                                                 TOTAL DUE                                $294.10
                                                                                                          THANK YOU.
                       Case 3:18-cv-04881-JSC Document 259-6 Filed 03/11/21 Page 10 of 17
 WARP 9
 480 Clementina Street, #A             Invoice 1218183
 CA
 (415) 512-8900
 billing@warp9micro.com




BILL TO
Stanley Maderich
WilmerHale                                                               DATE             PLEASE PAY           DUE DATE
950 Page Mill Road                                                     10/26/2020           $480.97            11/25/2020
Palo Alto, CA 94304



CLIENT MATTER
0108500-00140


DESCRIPTION                                                                         QTY                RATE          AMOUNT

BINDER - 3"                                                                           1                15.00           15.00T

BLOWBACK WITH ASSEMBLY - B&W (11X17)                                                801                 0.35          280.35T

BLOWBACK WITH ASSEMBLY - COLOR (8.5X11)                                              15                 0.65            9.75T

TAB - CUSTOM LABELED                                                                 49                 1.00           49.00T

SERVICES - DELIVERY CHARGE/TRIP: DELIVERY TO EMILY FAIRBAIRN (ORINDA                  1                95.00            95.00
CA)
JOB ID# 1529176-01

REQUESTED BY STANLEY MADERICH 20201019

PRINTING OF E. FAIRBAIRN CROSS EXHIBITS

Thank you for your business.                                       SUBTOTAL                                            449.10
Tax ID Number: 94‐3342914
                                                                   TAX (9%)                                             31.87

MAKE THE CHECK PAYABLE TO:                                         TOTAL                                               480.97
W 9 MICROSOLUTIONS, INC


                                                                   TOTAL DUE                                    $480.97
                                                                                                                THANK YOU.
                       Case 3:18-cv-04881-JSC Document 259-6 Filed 03/11/21 Page 11 of 17
 WARP 9
 480 Clementina Street, #A              Invoice 1218244
 San Francisco, CA 94103
 (415) 512-8900
 billing@warp9micro.com




BILL TO
Stanley Maderich
WilmerHale                                                   DATE             PLEASE PAY           DUE DATE
950 Page Mill Road                                         11/03/2020            $82.57            12/03/2020
Palo Alto, CA 94304



CLIENT MATTER
0108500-00140


DESCRIPTION                                                             QTY                RATE          AMOUNT

BINDER - 2"                                                               1                11.00           11.00T

BLOWBACK WITH ASSEMBLY - B&W (8.5X11)                                   371                 0.10           37.10T

BLOWBACK WITH ASSEMBLY - COLOR (8.5X11)                                  21                 0.65           13.65T

TAB - CUSTOM LABELED                                                     14                 1.00           14.00T

PROJECT WAS HANDLED BY LUIS GONZALEZ (MAVEN DISCOVERY)

JOB ID# 1529217-01

REQUESTED BY STANLEY MADERICH 20201027

BRIAN GALLE CROSS EXAMINATION EXHIBITS

Thank you for your business.                               SUBTOTAL                                         75.75
Tax ID Number: 94‐3342914
                                                           TAX (9%)                                             6.82

MAKE THE CHECK PAYABLE TO:                                 TOTAL                                            82.57
W 9 MICROSOLUTIONS, INC


                                                           TOTAL DUE                                  $82.57
                                                                                                    THANK YOU.
                       Case 3:18-cv-04881-JSC Document 259-6 Filed 03/11/21 Page 12 of 17
 WARP 9
 480 Clementina Street, #A              Invoice 1218273
 San Francisco, CA 94103
 (415) 512-8900
 billing@warp9micro.com




BILL TO
Stanley Maderich
WilmerHale                                                   DATE             PLEASE PAY           DUE DATE
950 Page Mill Road                                         11/03/2020           $167.21            12/03/2020
Palo Alto, CA 94304



CLIENT MATTER
0108500-00140


DESCRIPTION                                                             QTY                RATE          AMOUNT

BINDER - 1"                                                               1                 9.00            9.00T

BLOWBACK WITH ASSEMBLY - B&W (8.5X11)                                   186                 0.10           18.60T

TAB - CUSTOM LABELED                                                     57                 1.00           57.00T

SERVICES - DELIVERY CHARGE/TRIP                                           1                75.00            75.00

DELIVERY TO JUSTIN KUNZ (SAN ANSELMO CA)

JOB ID# 1529153-01

REQUESTED BY STANLEY MADERICH 20201015

20201015_PLAINTIFF'S DISCLOSED KUNZ EXHIBITS

Thank you for your business.                               SUBTOTAL                                        159.60
Tax ID Number: 94‐3342914
                                                           TAX (9%)                                             7.61

MAKE THE CHECK PAYABLE TO:                                 TOTAL                                           167.21
W 9 MICROSOLUTIONS, INC


                                                           TOTAL DUE                                $167.21
                                                                                                    THANK YOU.
                       Case 3:18-cv-04881-JSC Document 259-6 Filed 03/11/21 Page 13 of 17
 WARP 9
 480 Clementina Street, #A           Invoice 1218276
 San Francisco, CA 94103
 (415) 512-8900
 billing@warp9micro.com




BILL TO
Stanley Maderich
WilmerHale                                                            DATE             PLEASE PAY           DUE DATE
950 Page Mill Road                                                  11/10/2020            $36.57            12/10/2020
Palo Alto, CA 94304



CLIENT MATTER
0108500-00140


DESCRIPTION                                                                      QTY                RATE          AMOUNT

BINDER - 1/2"                                                                      1                 9.00            9.00T

BLOWBACK WITH ASSEMBLY - COLOR (8.5X11)                                           27                 0.65           17.55T

TAB - CUSTOM LABELED                                                               7                 1.00            7.00T

JOB ID# 1529199-01

REQUESTED BY STANLEY MADERICH 20201023

20201023_PRINTING OF ZARCU DIRECT EXAMINATION EXHIBITS (SHREDDED)

Thank you for your business.                                        SUBTOTAL                                         33.55
Tax ID Number: 94‐3342914
                                                                    TAX (9%)                                             3.02

MAKE THE CHECK PAYABLE TO:                                          TOTAL                                            36.57
W 9 MICROSOLUTIONS, INC


                                                                    TOTAL DUE                                  $36.57
                                                                                                             THANK YOU.
                       Case 3:18-cv-04881-JSC Document 259-6 Filed 03/11/21 Page 14 of 17
 WARP 9
 480 Clementina Street, #A              Invoice 1218275
 San Francisco, CA 94103
 (415) 512-8900
 billing@warp9micro.com




BILL TO
Stanley Maderich
WilmerHale                                                   DATE               PLEASE PAY           DUE DATE
950 Page Mill Road                                         11/10/2020             $372.51            12/10/2020
Palo Alto, CA 94304



CLIENT MATTER
0108500-00140


DESCRIPTION                                                             QTY                  RATE          AMOUNT

BINDER - 3"                                                                2                 15.00           30.00T

BLOWBACK WITH ASSEMBLY - B&W (8.5X11)                                   1,118                 0.10          111.80T

BLOWBACK WITH ASSEMBLY - COLOR (8.5X11)                                  152                  0.65           98.80T

TAB - CUSTOM LABELED                                                      14                  1.00           14.00T

SERVICES - DELIVERY CHARGE/TRIP                                            1                 95.00            95.00

DELIVERY TO LAWRENCE HARRIS (LOS ANGELES CA)

DELIVERY TO HEIDI HAUSE (CERRITOS CA)

JOB ID# 1529190-01

REQUESTED BY STANLEY MADERICH 20201021

20201021_PRINTING OF HARRIS CROSS MATERIALS

Thank you for your business.                               SUBTOTAL                                          349.60
Tax ID Number: 94‐3342914
                                                           TAX (9%)                                           22.91

MAKE THE CHECK PAYABLE TO:                                 TOTAL                                             372.51
W 9 MICROSOLUTIONS, INC


                                                           TOTAL DUE                                  $372.51
                                                                                                      THANK YOU.
                       Case 3:18-cv-04881-JSC Document 259-6 Filed 03/11/21 Page 15 of 17
 WARP 9
 480 Clementina Street, #A              Invoice 1218274
 San Francisco, CA 94103
 (415) 512-8900
 billing@warp9micro.com




BILL TO
Stanley Maderich
WilmerHale                                                   DATE             PLEASE PAY           DUE DATE
950 Page Mill Road                                         11/10/2020           $111.84            12/10/2020
Palo Alto, CA 94304



CLIENT MATTER
0108500-00140


DESCRIPTION                                                             QTY                RATE          AMOUNT

BINDER - 1"                                                               1                 9.00            9.00T

BLOWBACK WITH ASSEMBLY - B&W (8.5X11)                                    58                 0.10            5.80T

TAB - CUSTOM LABELED                                                     19                 1.00           19.00T

SERVICES - DELIVERY CHARGE/TRIP                                           1                75.00            75.00

DELIVERY TO KYLE CASSERINO (SANTA MONICA CA)

JOB ID# 1529173-01

REQUESTED BY STANLEY MADERICH 20201019

PRINTING OF CASSERINO EXHIBITS

Thank you for your business.                               SUBTOTAL                                        108.80
Tax ID Number: 94‐3342914
                                                           TAX (9%)                                             3.04

MAKE THE CHECK PAYABLE TO:                                 TOTAL                                           111.84
W 9 MICROSOLUTIONS, INC


                                                           TOTAL DUE                                $111.84
                                                                                                    THANK YOU.
                       Case 3:18-cv-04881-JSC Document 259-6 Filed 03/11/21 Page 16 of 17
 WARP 9
 480 Clementina Street, #A              Invoice 1218311
 San Francisco, CA 94103
 (415) 512-8900
 billing@warp9micro.com




BILL TO
Stanley Maderich
WilmerHale                                                               DATE             PLEASE PAY            DUE DATE
950 Page Mill Road                                                     11/24/2020           $335.39             12/24/2020
Palo Alto, CA 94304



CLIENT MATTER
0108500-00140


DESCRIPTION                                                                         QTY                RATE           AMOUNT

BINDER - 4"                                                                           2                18.00            36.00T

BLOWBACK WITH ASSEMBLY - B&W (8.5X11)                                               605                 0.10            60.50T

BLOWBACK WITH ASSEMBLY - COLOR (8.5X11)                                             466                 0.65           302.90T

TAB - CUSTOM LABELED                                                                166                 1.00           166.00T

MEDIA - FLASH DRIVE 16GB                                                              1                25.00            25.00T

SERVICES - DELIVERY CHARGE/TRIP                                                       1                25.00            25.00T

DELIVERY TO COURT HOUSE (SAN FRANCISCO CA)

JOB ID# 1529275-01

REQUESTED BY STANLEY MADERICH 20201112

20201112 FAIRBAIRN V. FIDELITY - DELIVERING ADMITTED EXHIBITS TO THE
COURT


PROJECT SPLIT WITH STRIS & MAHER LLP                                                  1               -307.70          -307.70T

Thank you for your business.                                           SUBTOTAL                                         307.70
Tax ID Number: 94‐3342914
                                                                       TAX (9%)                                          27.69

MAKE THE CHECK PAYABLE TO:                                             TOTAL                                            335.39
W 9 MICROSOLUTIONS, INC


                                                                       TOTAL DUE                                 $335.39
                                                                                                                 THANK YOU.
                       Case 3:18-cv-04881-JSC Document 259-6 Filed 03/11/21 Page 17 of 17
 WARP 9
 480 Clementina Street, #A            Invoice 1218330
 San Francisco, CA 94103
 (415) 512-8900
 billing@warp9micro.com




BILL TO
Stanley Maderich
WilmerHale                                                   DATE             PLEASE PAY           DUE DATE
950 Page Mill Road                                         11/24/2020           $138.43            12/24/2020
Palo Alto, CA 94304



CLIENT MATTER
0108500-00140


DESCRIPTION                                                             QTY                RATE          AMOUNT

BINDER - 1"                                                               1                 9.00            9.00T

BLOWBACK WITH ASSEMBLY - COLOR (8.5X11)                                 140                 0.65           91.00T

TAB - CUSTOM LABELED                                                      2                 1.00            2.00T

SERVICES - DELIVERY CHARGE/TRIP                                           1                25.00           25.00T

JOB ID# 1529303-01

REQUESTED BY STANLEY MADERICH 20201119

20201119 PRINT AND DELIVERY REQUEST

Thank you for your business.                               SUBTOTAL                                        127.00
Tax ID Number: 94‐3342914
                                                           TAX (9%)                                         11.43

MAKE THE CHECK PAYABLE TO:                                 TOTAL                                           138.43
W 9 MICROSOLUTIONS, INC


                                                           TOTAL DUE                                $138.43
                                                                                                    THANK YOU.
